PER CURIAM.
The trial court on its own motion, more than one year after a cause had been removed to' the local Federal District Court, dismissed the cause for lack of prosecution.
We reverse with directions to reinstate the cause. Once a matter is removed to the federal court, a state trial court and its judge have no jurisdiction over the matter and cannot dismiss it. Rutas Aereas Nacionales, S.A. v. Cauley & Martin, Inc., 160 So.2d 168 (Fla. 3d DCA 1964); Medrano v. Texas, 580 F.2d 803 (5th Cir.1978); Hop-son v. North American Insurance Company, 71 Idaho 461, 233 P.2d 799 (1951); People v. Martin-Trigona, 28 Ill.App.3d 605, 328 N.E.2d 362 (1975); 28 U.S.C., Sec. 1446(e).
Reversed and remanded with directions.1

. Costs allowable by Rule 9.400 Fla.R.App.P. for prosecuting this appeal shall not be allowable until a final determination in the trial court and then only if the appellant herein is the prevailing party in the trial court shall he then' be accorded costs as provided for in Rule 9.400 supra.